Citation Nr: 0907026	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  08-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service connected left knee disability between January 1, 
2006, and November 12, 2007.

2.  Entitlement to a compensable disability rating for a 
service connected right knee disability between January 1, 
2006, and November 12, 2007.

3.  Entitlement to a compensable disability rating for a 
service connected left ankle disability between January 1, 
2006, and November 12, 2007.

4.  Entitlement to a compensable disability rating for a 
service connected right ankle disability between January 1, 
2006, and November 12, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1991, and June 2002 to December 2005.  Service in Iraq and 
award of the Combat Infantry Badge is of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

Procedural history

The Veteran's January 2006 claim for entitlement to service 
connection for bilateral ankle and bilateral knee 
disabilities was granted by rating decision dated in March 
and September 2006, each service-connected disability was 
evaluated as noncompensable (0 percent).  The effective date 
of award was January 1, 2006, the day after the Veteran was 
discharged from active duty.  The Veteran disagreed with the 
disability ratings in an October 2006 notice of disagreement 
(NOD), and perfected an appeal.  

In a January 2008 rating decision, the RO granted increased 
disability ratings for bilateral knee and ankle disabilities, 
evaluating each as 10 percent disabling all effective 
November 13, 2007, the date of a VA medical examination.  

In December 2008, the Veteran and his representative 
presented evidence and testimony at a videoconference hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

Clarification of issue on appeal

The Board notes that the RO treated the issues on appeal as 
claims for an earlier effective date.  The Board finds that 
the issues arise from initial disability ratings and are 
therefore more accurately addressed as a claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

As noted above, the Veteran submitted an October NOD 
disagreeing with the assignment of noncompensable disability 
ratings for the service-connected bilateral knee and ankle 
disabilities.  After the RO awarded increased disability 
ratings for each service-connected disability in the January 
2008 rating decision, the Veteran submitted a NOD in which he 
stated that he disagreed with the effective date of the 10 
percent ratings, contending that he was entitled to 10 
percent disability ratings from the date of service 
connection instead of the currently assigned effective dates 
of November 13, 2007.  In addition, the Veteran's 
representative submitted a letter dated February 2008 stating 
that the "Veteran is satisfied with his appeal granting him 
a [sic] increase for his left and right knees, fracture of 
left ankle, and right ankle strain (rating decision dated 
January 08, 2008)."  

Thus, it appears that the Veteran is not seeking a disability 
rating in excess of 10 percent for his service-connected knee 
and ankle disabilities, but is seeking a compensable rating 
from the date of service connection to the date he was 
awarded a 10 percent disability rating for each.  The Board 
has articulated the issues accordingly, and will address them 
under the guidance of Fenderson, supra.






FINDINGS OF FACT

1.  The record includes November 2005 MRI evidence of left 
knee osteoarthritis, and evidence that the Veteran's left 
knee range of motion in February 2006 included flexion 
limited to 120 degrees.

2.  The record evidence includes a January 11, 2007, VA x-ray 
report indicating degenerative changes of the right knee; a 
February 2006 x-ray report indicating "negative for defined 
bony abnormality on right;" and February 2006 evidence that 
the Veteran's right knee range of motion included flexion 
limited to 130 degrees.

3.  The record evidence includes February 2006 evidence that 
the Veteran's left ankle range of motion included 
dorsiflexion limited to 10 degrees.

4.  The record evidence includes February 2006 evidence that 
the Veteran's right ankle range of motion included 
dorsiflexion limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for left 
knee disability were met between January 1, 2006, and 
November 12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2008).

2.  The criteria for a 10 percent disability rating for right 
knee disability were met between February 24, 2006, and 
November 12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2008).

3.  The criteria for a 10 percent disability rating for left 
ankle disability were met between January 1, 2006, and 
November 12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2008).


4.  The criteria for a 10 percent disability rating for right 
ankle disability were met between January 1, 2006, and 
November 12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to 10 percent 
disability ratings for his service-connected bilateral knee 
and ankle disabilities effective from the date of service 
connection, January 1, 2006, to the day before the effective 
date of his currently assigned increased disability ratings, 
November 12, 2007.  He essentially contends that the evidence 
of record supports findings that his disabilities met the 
criteria for 10 percent disability ratings on or about the 
date of service connection.  The Board will first address 
preliminary matters and then render a decision on each of the 
issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claims at issue arise from the veteran's disagreement 
with the denials of increased initial disability evaluations 
following the grant of service connection for bilateral knee 
and bilateral ankle disabilities.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Finally, the Board observes that the 
Veteran has not contended, nor does the record indicate, that 
his claim has been prejudiced by a lack of notice.  See 
Goodwin supra at 137 [Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements].

In addition, the Veteran was informed in a letter dated 
February 2006 that reasonable efforts would be made to help 
him obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a March 2006 letter.  The veteran's claims 
were adjudicated subsequent to the notices, giving him a 
meaningful opportunity to participate effectively in the 
adjudication of his claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The Veteran was also provided medical 
examinations regarding his claims in February 2006 and 
November 2007.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ at a videoconference hearing in 
December 2008.

The Board will therefore proceed to a decision on the merits.  

Entitlement to a compensable disability rating for a service 
connected left knee disability between January 1, 2006, and 
November 12, 2007.

Increased ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 
(2008).

Staged ratings

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (2008). For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint. 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees. 38 C.F.R. 
§ 4.71, Plate II (2008). 

Analysis

Preliminarily, the Board notes that the RO initially rated 
the Veteran's left knee disability as noncompensable under 
Diagnostic Code 5275 [Bones, of the lower extremity, 
shortening of].  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). For the reasons stated 
below, the Board finds Diagnostic Codes 5003 and 5260 are 
more appropriate.

The Board has carefully reviewed the medical evidence of 
record and has not found any such evidence regarding the 
shortening of the bones of the Veteran's left leg.  As such, 
Diagnostic Code 5275 is not appropriate.  However, the 
evidence of record does show that during service, the Veteran 
was diagnosed with osteoarthritis of the left knee.  See MRI 
dated November 11, 2005.  Moreover, the February 2006 VA 
examiner noted that the Veteran's left knee range of motion 
was limited to flexion of 120 degrees.  For those reasons, 
the Board finds that Diagnostic Codes 5003 and 5260 are more 
appropriate.

Discussion

As indicated above, the medical evidence of record 
establishes that the Veteran incurred osteoarthritis of the 
left knee during service and within two months of discharge, 
was determined to have flexion of 120 degrees.  As noted 
above, normal flexion is 140 degrees.  Under Diagnostic Code 
5260, a noncompensable disability rating is warranted when 
flexion is less than 60 degrees but more than 46 degrees.  
Thus, the Veteran's left knee range of motion warranted a 
noncompensable disability rating under Diagnostic Code 5260.  

Also as noted above, when the record includes x-ray evidence 
of osteoarthritis and evidence of a noncompensable rating 
under the appropriate range of motion criteria, a Veteran is 
entitled to a 10 percent disability rating under Diagnostic 
Code 5003.  In this case, the Board finds that the record 
included x-ray evidence of arthritis and noncompensably 
limited range of motion of the left knee as of February 24, 
2006.  The Board observes that the evidence supporting a 
finding that the Veteran's knee joint range of motion was 
unchanged between the date of service-connection and the 
February 24, 2006, examination is at least in equipoise.  
Therefore, the Board finds that the Veteran is entitled to a 
10 percent disability rating for his left knee disability 
effective from January 1, 2006, to November 12, 2007.  The 
claim is granted to that extent.

Entitlement to a compensable disability rating for a service 
connected right knee disability between January 1, 2006, and 
November 12, 2007.

The relevant law and regulations have been stated above and 
will not be repeated here.

Analysis

In the March 2006 rating decision, the Veteran's right knee 
was evaluated as noncompensably disabling effective from the 
date of service connection, January 1, 2006.  The RO rated 
the right knee disability under Diagnostic Codes 5003 and 
5260.  For the reasons stated below, the Board finds no other 
diagnostic code is more appropriate.

The evidence of record indicates that during service, the 
Veteran was examined for complaints of right knee pain on 
December 11, 2002.  No other entry in the Veteran's service 
treatment records indicate that he complained of or was 
treated for right knee pain.  In a February 2006 examination, 
a VA examiner reviewed x-rays of the Veteran's right knee and 
characterized the results as "negative for defined bony 
abnormality on right."  A January 11, 2007, right knee x-ray 
resulted in a finding of "degenerative changes."  In 
February 2006, the examiner noted the Veteran's right knee 
flexion was limited to 130 degrees, and in the November 2007 
VA examination, the Veteran's right knee flexion was limited 
to 120 degrees.  Thus, there is x-ray evidence of arthritis 
required by Diagnostic Code 5003, and evidence of a range of 
motion that meets the criteria for a noncompensable 
disability rating under Diagnostic Code 5060.

As noted above, a Veteran is entitled to a 10 percent 
disability rating under Diagnostic Code 5003 when the medical 
record includes x-ray evidence of arthritis of a knee joint 
and a noncompensable disability rating under Diagnostic Code 
5060.  In this case, as above, the Veteran's right knee joint 
showed noncompensable ranges of motion of 130 and 120 
degrees, well below the 45 degree flexion that results in a 
10 percent disability rating under Diagnostic Code 5060.  

The earliest evidence of arthritis was the January 11, 2007, 
x-ray.  The Board notes that the February 24, 2006, x-ray 
examiner specifically reported the x-ray showed no defined 
bony abnormality of the right knee.  Thus, the first date the 
diagnostic criteria were met for the right knee was January 
11, 2007.  For that reason, the Board finds that the Veteran 
is entitled to a 10 percent disability rating for right knee 
arthritis effective January 11, 2007, to November 12, 2007.  
The claim is allowed to that extent.

Entitlement to a compensable disability rating for a service 
connected left ankle disability between January 1, 2006, and 
November 12, 2007.

Entitlement to a compensable disability rating for a service 
connected right ankle disability between January 1, 2006, and 
November 12, 2007.

Because the two issues above present similar facts and 
identical law, they will be addressed in a single analysis.  
The relevant law and regulations regarding increased ratings 
are stated above and will not be repeated here.


Assignment of diagnostic code

The Veteran's left and right ankle disabilities were rated by 
the RO under Diagnostic Code 5271 [Ankle, limited motion of].  
The medical evidence of record indicates that the Veteran's 
left and right ankle disabilities are manifested by reduced 
range of dorsiflexion as diagnosed by the February 2006 and 
November 2007 VA medical examiners.  Neither the Veteran nor 
his representative contends that a different diagnostic code 
is more appropriate.  For those reasons, the Board finds that 
Diagnostic Code 5271 is the most appropriate in this case.

Schedular criteria

Diagnostic Code 5271 [ankle, limited motion of], calls for 
the assignment of a 10 percent disability rating for moderate 
limitation of motion and a 20 percent disability rating for 
marked limitation of motion.
Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 
38 C.F.R. § 4.71, Plate II (2008). 

The Board notes that terms such as "moderate" and "marked" 
are not defined in the Rating Schedule. However, "marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." See Webster's New World Dictionary, Third 
College Edition (1988) at 828. "Moderate" is defined as "of 
average or medium quality, amount, scope, range, etc." Id. at 
871.

Analysis

The record includes the findings of the February 24, 2006, VA 
examiner who determined that the Veteran's left and right 
ankle dorsiflexion was limited to 10 degrees for each.  The 
November 13, 2007, examiner noted left dorsiflexion to 0 
degrees and right dorsiflexion to 5 degrees.  As noted above, 
normal dorsiflexion is to 20 degrees.  Plantar flexion for 
both right and left ankles was noted by both examiners to be 
45 degrees, or full range of motion for plantar flexion.

The Board observes that on February 24, 2006, the Veteran's 
ranges of dorsiflexion were half of the normal range of 
dorsiflexion.  The Board finds that such lack of range meets 
the criteria of moderate and further finds, as above, that 
the evidence supporting a finding that the Veteran's knee 
joint range of motion was unchanged between the date of 
service-connection and the February 24, 2006, examination is 
at least in equipoise.  For those reasons, the Board finds 
that the Veteran is entitled to a 10 percent disability 
rating for left and right ankle disabilities from January 1, 
2006, to November 12, 2007.  The claims are granted to that 
extent.

Additional comment

Because the Veteran's representative stated in the February 
11, 2008, letter that the Veteran was satisfied with the 10 
percent disability ratings, the Board has not considered 
whether the Veteran is entitled to a higher disability rating 
for any of the disabilities at issue.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  For 
purposes of the appeal at hand, the Board observes that 
issues of disability ratings in excess of 10 percent were not 
before the Board and were withdrawn in the February 11, 2008, 
submission, prior to certification of the Veteran's claims to 
the Board.  See 38 C.F.R. § 20.204 (2008). 


ORDER

Entitlement to a disability rating of 10 percent for service-
connected left knee disability effective from January 1, 
2006, to November 12, 2007, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating of 10 percent for service-
connected right knee disability effective from January 11, 
2007, to November 12, 2007, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating of 10 percent for service-
connected left ankle disability effective from January 1, 
2006, to November 12, 2007, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating of 10 percent for service-
connected right knee disability effective from January 1, 
2006, to November 12, 2007, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


